Citation Nr: 1108977	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right leg/knee disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.

In a May 2009 decision, the Board denied the Veteran's appeal with respect whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an August 2010 Order, the Court granted the parties Joint Motion for Remand (JMR ) and remanded the matter to the Board for compliance with the instructions in the JMR.  In particular, the JMR noted that the parties agreed that the Board erred by failing to adequately consider the Veteran's lay statements regarding in-service injury and continuity of symptomatology.  

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right leg/knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Unappealed RO determinations in July 1987 and in July 1999 denied entitlement to service connection for a lumbar spine disability, to include as secondary to a right leg/knee disability.  

2. Additional evidence submitted since the July 1987 and July 1999 denials of service connection for a lumbar spine disability raises a reasonable possibility of substantiating the claim when all statements are accepted as true.


CONCLUSION OF LAW

1. The July 1987 and July 1999 rating decisions which denied entitlement to service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decisions denying service connection for a lumbar spine disability; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service connection for a lumbar spine disability, inasmuch as the determination below constitutes a full grant of that portion of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice timing is harmless.

New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."

Under 38 C.F.R. § 3.156(a), new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there has been a regulatory change with respect to the definition of new and material evidence, which applies prospectively to all claims made on or after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the Veteran filed his claim prior to this date, in June 2001, the earlier version of the law is applicable here.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 2002)(eliminates the concept of a well-grounded claim).

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

Service connection for a lumbar spine disability has been denied on both direct and secondary bases by rating decisions in July 1987 and July 1999, respectively.  At the time of the July 1987 rating decision, the RO determined that the Veteran's back disability (diagnosed as degenerative disc disease) was not directly incurred or aggravated by service.  It was further determined that the Veteran's right leg "discomfort" was due to the degenerative disc disease, with radicular symptomatology.  The Veteran did not appeal the rating decision and it became final. See 38 U.S.C.A. §7105.

In an October 1998 communication to the RO, the Veteran asserted that his back disability was caused by his service connected right leg disability.  A July 1999 rating decision determined that no such evidence of aggravation had been presented; in fact, the medical evidence revealed that the Veteran had sustained back injuries from a work related incident and subsequent motor vehicle accident. Accordingly, the RO denied service connection for a back disability on a secondary basis.  The Veteran did not appeal that determination and it became final. See 38 U.S.C.A. §7105.

The evidence of record at the time of the last final determinations in July 1987 and 1999 included service treatment records, VA examination reports, numerous private hospitalization/treatment reports, and Social Security Administration (SSA) and Workers' Compensation records.  Such evidence established that the Veteran was treated for back pain on several occasions during service in 1976.  The diagnosis was lumbar strain, but no known injury or etiology was noted.  Service treatment records were otherwise silent as to complaints, treatment, or diagnoses referable to the back.  Separation examination conducted in 1978 revealed normal clinical evaluations of the spine and musculoskeletal system.

Next, an August 1989 Workers Compensation settlement agreement revealed that the Veteran had injured his lower back at work while lifting a spool of yarn in December 1986.  The associated private medical records indicated that the Veteran subsequently underwent a laminectomy for a herniated disc in June 1987 and a decompression laminectomy in November 1987.

A VA examination dated in April 1987 revealed a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  The Veteran subjectively complained of right lower leg radicular pain, which the examiner expressly attributed to his non-service connected lumbar DDD.

Other evidence of record at the time of the last final determinations demonstrated continued private treatment for low back pain, and in particular, degenerative disc disease, spondylosis, and arachnoiditis.  Private treatment records consistently reflected a history of low back symptomatology dating back to his work-related lifting injury in December 1986.

Private neurology records from 1996 to 1998 indicated that the Veteran sustained another work-related back injury in October 1990; in 1997, neurology records revealed that he was treated for back symptomatology after he was involved in a motor vehicle accident 1995, which was noted to have further aggravated his low back condition.  A November 1996 private medical record confirmed that the Veteran's current back symptoms were related to the 1995 incident.

Based on the above evidence, the Veteran's claim was denied in July 1987 (on a direct basis) and again in July 1999 (on a secondary basis) because no evidence had been presented showing that the Veteran's back disability was the result of service, or otherwise proximately due to a service connected disability.

In June 2001, the Veteran sought to reopen his back injury claim.  In a December 2001 rating decision, the RO denied that request.  The Veteran disagreed with that decision and initiated the instant appeal.  The Board must now consider whether any evidence submitted subsequent to those 1987 and 1999 determinations is new and material.

In this regard, the evidence submitted after the last final prior denials by the RO in July 1987 and July 1999 includes copies of SSA records and decisions, VA joint examination reports (dated December 1996, March 2001, February 2006, May 2007), VA outpatient treatment records, private treatment records, and statements from the Veteran in support of his claim.

The private and VA medical records submitted reflect continued treatment for current low back disabilities, including degenerative disc disease, arachnoiditis, lumbar radiculopathy, and spondylosis.  All such diagnoses had been established at the time of the last, final rating decisions.  Most recently, a May 2007 VA examination expressly attributed the Veteran's lower extremity neurological symptoms (i.e., radicular pain) to the non-service connected low back disability. Again, this had been previously established by VA examination in April 1987.  With respect to the SSA records, these documents reflect that the Veteran was found to be "disabled" (within the meaning of the Social Security Act) as of March 1987 due to his 1986 work-related back injury.  These records are largely cumulative and redundant of the evidence already of record in 1987 and 1999.  

However, with respect to the Veteran's lay statements, in a May 2001 letter, the Veteran reported for the first time that he had injured his back while in-service when he was unloading 155 mortar rounds and that he was treated on several 
occasions in-service for related back pain.  After service, he reported that he worked from J.P. Stevens (from 1979 to 1986) and that their records "should show numerous times I reported to them with back problems and numbness and tingling in my feet."  

Additional lay submissions from the Veteran include the following: (1) a January 2002 statement that he began to have problems with his back prior to the surgery in 1988 and that he felt his pain/problems were due to the in-service injury; (2) a May 2002 statement reflecting that he believed his degenerative disc disease began while on active duty because service treatment records showed numerous complaints of back pain and he did not have any back problems prior to service; and (3) a May 2002 statement indicating that he "re-injured" his back on the job.   

These new lay assertions constitute new evidence which, taken together with the balance of the evidence of record, raises a reasonable possibility of substantiating the claim.  The new assertions are accepted as true for purposes of reopening the claim , without regard to other evidence of record. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accepting the validity of those assertions of in-service injury and continuity of back symptomatology, the claim must be reopened. 38 C.F.R. § 3.156(a); see also Buchanan v. Nicholson, 451 F.3d. 1331, 1335 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); and Barr, 21 Vet.App. at 307 (sating that an alternative method of establishing the second or third Caluza element is through demonstration of continuity of symptomatology).  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disability, to this extent only the claim, is granted.



REMAND

The Veteran contends that he initially injured his low back in-service while unloading 155 mortar rounds.  In this regard, service treatment records do reflect complaints of back pain in 1976 and a diagnosis of lumbar strain.  Further, while the evidence shows that the Veteran sustained a post-service work-related injury to his back, he has credibly stated that his lumbar spine disability pre-dated such injury, and that he has been suffering from back problems since service.  

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the Veteran is competent to describe his in-service injury to his back and symptoms relating to his lumbar spine since service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran's service treatment records reflect that he suffered from lumbar strain, and he has provided credible testimony regarding the in-service injury and of the continuity of 
symptomatology since the injury, it remains unclear to the Board whether the Veteran's disability was caused by his service.  Therefore a VA examination is necessary in order to fairly decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the etiology of his lumbar spine disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability is related to his active service, including the claimed in-service injury (variously diagnosed as lumbar strain in-service), or any of his service-connected disabilities. 

In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms low back problems after service.  

If the Veteran's left knee disability is more likely attributable to factors unrelated to his military service, the examiner should specifically so state.

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


